DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A (claims 28-34 and Fig. 1-9) in the reply filed on 5/20/22 is acknowledged.
Claims 22-27 and 35 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/22.
Additionally, Examiner is withdrawing claims 30-31 since they refer to limitations that are not found in the elected species A.  Namely, the claims refer to a third plate section which is discloses as reference character “252” and is shown in Fig. 12.  Therefore, claims 30-31 are also withdrawn for being to the non-elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is rejected as indefinite for the recitation of “hole configured to receive at least one screw or button for holding at least one suture” in lines 10-11.  It is unclear from the limitation if the suture is meant to apply to both the screw and button or only the button.  In the interest incompact prosecution the suture will be interpreted as applying only to the button.
Claims 29 and 32-34 are rejected as indefinite for depending upon and indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainscott (US Patent Pub. 20160262814A1) in view of Zajac et al (US Patent Pub. 20120123474A1).
Wainscott discloses a method (anatomic distal fibula plate with anterolateral directed syndesmosis screw holes).  Specifically in regards to claim 28 and 33, Wainscott discloses implanting a bone plate (200) on an anterolateral side of a fibula (110) having a syndesmosis, the bone plate (200) having: a curved plate section (210) having a curvature extending in a longitudinal direction, the curved plate section (210) having a first superior hole (232) and a first inferior hole (232), the first superior and inferior holes (232) positioned to receive respective bone screws (229) for attaching the implant (200) to an anterolateral surface of a fibula (110) that extends to an ankle (100), and a lateral plate section (220) extending continuously from the curved plate section (210), the lateral plate section (220) having at least one syndesmosis hole (222,224,226) offset in an anterior or posterior direction from the first superior and inferior holes (232) (As can be seen in Fig. 5 the screws 229 through the portion 210 are offset from the screws 227 through the portion 220.) (Fig. 1-5; and Para. [0021]-[0030]).  However, Wainscott is silent as to a suture being placed through the syndesmosis hole.  
Zajac discloses a method (anatomic distal fibula plate with anterolateral directed syndesmosis screw holes).  Specifically in regards to claim 28, Zajac discloses implanting a bone plate (200) on an anterolateral side of a fibula (Fig. 22) having a syndesmosis, and wherein at least one syndesmosis hole (hole into which 10 is placed) configured to receive at least one button (10) for holding at least one suture (30) at a lateral apex of the fibula; inserting the at least one suture (30) through the at least one syndesmosis hole, the fibula, and a tibia adjacent the fibula; and tensioning the suture (30) to reduce the syndesmosis (As can be seen in Fig. 21, a button with a suture 30 I s placed within a hole in the plate 200.  As shown in Fig. 22-26, the suture 20 passes through the hole, the fibula, and the tibia and button 20 is passed through the bones to hold the suture against the tibia while button 10 is located within the hole in the plate 200.  Once the oblong button 20 is anchored, the pull-through suture 88 can be cut and removed. The trailing or second, round button 10 is tightened down on the lateral side by further traction on the free ends of the suture 30 to tightened the adjustable, flexible loop 33 and adjust the tension between the two buttons 10, 20 (FIG. 20). This will further squeeze the syndesmosis but will not over-tighten it) (Fig. 16 and 21-26; Para. [0031], [0078], and Para. [0076]-[0077] which discloses how the button work).  In regards to claim 33, Zajac discloses wherein the inserting step inserts the at least one suture so the suture (30) passes through an area centroid of the fibula and an area centroid of the tibia (Fig. 22-26).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the plate of Wainscott to have a button and suture through the hole in the plate as taught in Zajac in order to have a means to tighten the syndesmosis without over tightening it by means of  simple knotless suture means (Para. [0077] and [0006]).
In regards to claim 29, Wainscott discloses wherein the syndesmosis hole (222,224,226)  is separated from the first superior and inferior holes (232) by an angle in a range from 25 degrees to 35 degrees (Wainscott states wherein the screws 227 through portion 220 and screws 229 through portion 210 are angled approximately 30degress apart.) (Fig. 5; and Para. [0030]).
In regards to claim 32, Wainscott discloses wherein the implanting is performed so the lateral plate section (220) does not overhang a posterior ridge of the fibula (110) (Fig. 2-3; Para. [0026]).
In regards to claim 34, Wainscott  in view of Zajac disclose a method as recited above comprising a plate with curved and lateral section wherein a suture can pass through a hole in the lateral section.  Wainscott further discloses wherein the implanting step includes inserting bone screws (229) through the first superior and inferior holes (232) in the curved plate section (210), and the suture is separated from the bone screws (229) by an angle in a range from 25 degrees to 35 degrees in a plane parallel to a tibial plafond of the tibia (Wainscott states wherein the screws 227 through portion 220 and screws 229 through portion 210 are angled approximately 30degress apart.  Therefore, if the plate of Wainscott were to be modified to have a suture passing through one of the holes 222,224,226 in portion 220 as disclosed above in claim 28 then the suture and the screws 229 would also be angled approximately 30degress apart.) (Fig. 5; and Para. [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Pub. 20150051601A1 to Larsen et al was considered in regards to the claims since it discloses an apparatus and method for syndesmosis fixation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775